Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.1 Page 1of 21 4)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA Case:2:20-cr-20144
Judge: Parker, Linda V.
MJ: Patti, Anthony P.
Filed: 03-10-2020 At 01:36 PM
SEALED MATTER (DP)

V.

D-1 AUDAY MAKI, R.Ph.,

 

VIO: «18 U.S.C. § 1347 |
Defendant. 18 U.S.C. §2
/ 18 U.S.C. § 981
18 U.S.C. § 982
INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS

 

At all times relevant to this Indictment:
The Medicare and Medicaid Programs

l. The Medicare program (“Medicare”) was a federal health care program
providing benefits to persons who were 65 years of age or older or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services. Individuals who received benefits under Medicare were referred
to as Medicare “beneficiaries.”

2. Medicare covered different types of benefits and was separated into

different program “parts.” Medicare Part D subsidized the cost of prescription drugs
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.2 Page 2 of 21

for Medicare beneficiaries in the United States. Generally, Medicare Part D covered
part or all of the costs of prescription drugs dispensed to a Medicare beneficiary if,
among other requirements, the prescription drugs were medically necessary and
ordered by a physician.

3. In order to receive Medicare Part D benefits, a beneficiary enrolled in
one of several Medicare drug plans. Medicare drug plans were operated by private
health care insurance companies approved by Medicare. Those companies were
often referred to as drug plan “sponsors.” A beneficiary in a Medicare drug plan
could fill a prescription at a pharmacy and use his or her plan to pay for some or all
of the prescription drugs.

4. Medicare, through CMS, compensated the Medicare drug plan sponsors
for providing prescription drug benefits to beneficiaries. Medicare paid the sponsors
~amonthly fee for each Medicare beneficiary of the sponsors’ plans. Such payments
were called capitation fees. The capitation fee was adjusted periodically based on
various factors, including the beneficiary’s medical conditions. In addition, in some
cases where a sponsor’s expenses for a beneficiary’s prescription drugs exceeded
that beneficiary’s capitation fee, Medicare reimbursed the sponsor for a portion of
those additional expenses.

5. Qlarant is the Medicare Part D program integrity contractor for CMS

under the National Benefit Integrity Medicare Drug Integrity Contract. Qlarant’s
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.3 Page 3 of 21

role is to detect, prevent, and investigate allegations of fraud, waste, and abuse in
Part D on a national level.

6. The Michigan Medicaid program (“Medicaid”) was a federal and state
funded health care program providing benefits to individuals and families who met
specified financial and other eligibility requirements, and certain other individuals
who lacked adequate resources to pay for medical care. CMS was responsible for
overseeing the Medicaid program in participating states, including Michigan.
Individuals who received benefits under Medicaid were referred to as Medicaid
“beneficiaries.”

7. Medicaid covered the costs of certain medical services, products, and
benefits, including prescription drug benefits, for Medicaid beneficiaries. Generally,
Medicaid covered part or all of the costs of prescription drugs dispensed to a
Medicaid beneficiary if, among other requirements, the prescription drugs were
medically necessary and ordered by a physician.

8. Medicaid paid for covered services either through what was called
Medicaid “fee-for-service” or through Medicaid health plans.

9. Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid
health plans were “health care benefit program|s],” as defined by Title 18, United

States Code, Section 24(b).
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.4 Page 4 of 21

The Private Health Insurance Program

10. Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit,
privately operated insurance company authorized and licensed to do business in the
state of Michigan. BCBS provided health care benefits, including prescription drug
benefits, to member entities and individuals. Individuals insured by BCBS were
referred to as BCBS “members.”

11. BCBS had agreements with participating providers, including
pharmacies, to furnish medical services to BCBS members.

12. BCBS was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b). |

Pharmacy Benefit Managers
13. Pharmacy benefit managers (“PBMs”) managed prescription drug

benefits provided by Medicare (through Medicare drug plan sponsors), Medicaid
health plans, and BCBS. PBMs received, adjudicated, and paid claims on behalf of |
the health care benefit programs.

14. After a pharmacy dispensed a prescription drug to a beneficiary or
member, the pharmacy submitted a claim, typically electronically, to the PBM acting
on behalf of the specific health care benefit program. The PBM, on behalf of the

health care benefit program, reimbursed the pharmacy, typically electronically,
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.5 Page 5of21

through direct deposits into accounts held, and previously identified, by the
pharmacy.
15. CVS Caremark, OptumRx, and Express Scripts were three of several
PBMs that managed prescription drug benefits for Medicare (through Medicare drug
plan sponsors) and Medicaid health plans. Express Scripts managed prescription
drug benefits for BCBS. CVS Caremark processed and adjudicated claims in
Arizona. OptumRx and Express Scripts processed and adjudicated claims outside
the state of Michigan.
The Pharmacy
16. City Drugs Pharmacy, Inc. (“City Drugs”) was a pharmacy and
Michigan corporation located at 11190 Gratiot Ave., Detroit, MI 48213.
The Defendant
17. Defendant AUDAY MAKI, a resident of Wayne County, Michigan, was
a licensed pharmacist in Michigan who owned and was the pharmacist-in-charge of
City Drugs.
Overview of the Scheme
18. The Defendant and others engaged in a scheme and artifice to defraud
Medicare, Medicaid, and BCBS by submitting and causing the submission of false
and fraudulent claims to Medicare, Medicaid, and BCBS drug plan sponsors through

City Drugs. The false and fraudulent claims consisted of prescriptions that were
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.6 Page 6 of 21

submitted as claims to Medicare, Medicaid, and BCBS drug plan sponsors through
City Drugs as if they were dispensed to beneficiaries but in fact were never dispensed
to those beneficiaries.

19. Over the course of the scheme, which began in or about 2010 and
continued through approximately 2018, MAKI submitted or caused to be submitted
approximately $3.7 million in false and fraudulent claims. MAKI personally profited
from his participation in the scheme by receiving fraud proceeds for the personal use
and benefit of himself and others.

Object and Purpose of the Scheme

20. The object and purpose of the scheme was for AUDAY MAKI and |
others, known and unknown to the Grand Jury, to unlawfully enrich themselves and
others by, among other things: (a) submitting and causing the submission of false
and fraudulent claims to Medicare and Medicare drug plan sponsors through City
Drugs; (b) concealing and causing the concealment of the submission of false and
fraudulent claims to Medicare and Medicare drug plan sponsors, and the receipt and
transfer of the proceeds of the fraud: and (c) diverting fraud proceeds for the personal

use and benefit of the defendant and others.
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.7 Page 7 of 21

Description of the Scheme

21. AUDAY MAKI and others maintained a national provider identifier for
City Drugs in order to submit claims to Medicare, Medicare drug plan sponsors,
Medicaid, Medicaid health plans, and BCBS.

22. .AUDAY MAKI and others known and unknown to the Grand Jury, on
behalf of City Drugs, entered into pharmacy provider agreements with CVS
Caremark and Express Scripts, among other PBMs.

23. .AUDAY MAKI and others, known and unknown to the Grand Jury,
submitted, and caused the submission of, false and fraudulent claims to Medicare,
Medicare drug plan sponsors, Medicaid, Medicaid health plans, and BCBS via
interstate wires and on behalf of City Drugs for prescription drugs that were not
dispensed, at times because the beneficiaries were deceased, and often medically
unnecessary.

24. False and fraudulent claims that AUDAY MAKI and _ others
electronically submitted, and caused to be electronically submitted, to Medicare,
Medicare drug plan sponsors, Medicaid, and Medicaid health plans were processed
and adjudicated electronically by CVS Caremark, OptumRx, and Express Scripts,
among other PBMs, outside the state of Michigan. False and fraudulent claims that

AUDAY MAKI and others electronically submitted and caused to be electronically
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.8 Page 8 of 21

submitted to BCBS were processed and adjudicated electronically by Express
Scripts outside the state of Michigan. |

25. Qlarant, a Medicare Drug Integrity Contractor, conducted an. invoice
review for City Drugs.. Qlarant compared City Drugs’ purchases of certain
medications to its Medicare and Medicaid claims data for those same medications
during the approximate time period of January 2011 to February 2018. Qlarant
concluded that City Drugs’ inventory of prescription drugs was not sufficient to
support its claim submissions to Medicare and Medicaid. Based upon the shortage
detected, Qlarant concluded that Medicare and Medicaid paid City Drugs
approximately $3,695,5 54.43 for medications that City Drugs did not have sufficient
inventory to dispense. | |

26. AUDAY MAKI and_ others ‘caused an approximate loss of
approximately $3.7 million to Medicare and Medicaid because of the false and
fraudulent claims that AUDAY MAKI and others submitted and caused to be
submitted.

27. During the approximate time period of January 2011 to February 2018,
AUDAY MAKI and others caused an approximate loss of at least $42,872.61 to

BCBS because of the false and fraudulent claims that AUDAY MAKI, and others

submitted and caused to be submitted.
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.9 Page 9 of 21

28. AUDAY MAKI and others caused the transfer and disbursement of
illicit proceeds derived from the fraudulent scheme to themselves and others.
COUNTS 1-3
Health Care Fraud
(18 U.S.C. §§ 1347 and 2)

29. Paragraphs 1 through 28 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein.

30. From approximately 2010 through 2018, in Wayne County, in the
Eastern District of Michigan, and elsewhere, AUDAY MAKI and others, known and
unknown to the Grand Jury, did knowingly and willfully execute, and attempt to
execute, a scheme and artifice to defraud health care benefit programs affecting
commerce, as defined in Title 18, United States Code, Section 24(b), that is,
Medicare and Medicare drug plan sponsors, and to obtain, by means of materially
false and fraudulent pretenses, representations, and promises, money and property
owned by, and under the custody and control of, said health care benefit programs,
in connection with the delivery of and payment for health care benefits, items, and
services.

Purpose of the Scheme and Artifice

31. Paragraph 20 of this Indictment is re-alleged and incorporated by

reference as though fully set forth herein as a description of the purpose of the

scheme and artifice.
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.10 Page 10 of 21

The Scheme and Artifice

32. Paragraphs 21 through 28 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein as a description of the
scheme and artifice.

Acts in Execution of the Scheme and Artifice

33. Onor about the dates set forth below, in Wayne County, in the Eastern
District of Michigan, AUDAY MAKI did knowingly and willfully execute, and
attempt to execute, a scheme and artifice to defraud health care benefit programs
affecting commerce, as defined in Title 18, United States Code, Section 24(b), that
is, Medicare and Medicare drug plan sponsors, and to obtain, by means of materially
false and fraudulent pretenses, representations, and promises, money and property
owned by, and under the custody and control of, said health care benefit programs,
in connection with the delivery of and payment for health care benefits, items, and
services, in that AUDAY MAKI submitted and caused the submission of false and
fraudulent claims for payment and falsely represented that City Drugs provided
prescription medications to Medicare and Medicaid beneficiaries, including the

Medicaid beneficiaries below, as described in Paragraphs 21 to 28 of this Indictment,

with each execution set forth below forming a separate count:

 

 
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.11 Page11of21

 
   

     

        

 

2 |AUDAYMAKI| City Drugs | GH. | 1/27/2016 | , Metoprolol $28.22
Succinate Oral
3 | AUDAY MAKI! City Drugs | P.M. | 3/19/2018 | Acyclovir $14.82

 

 

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1347 and 2.

CRIMINAL FORFEITURE

34. The above allegations contained in this Indictment are incorporated by
reference as if set forth fully herein for the purpose of alleging criminal forfeiture to
the United States of America of certain property in which AUDAY MAKI has an
interest, pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461.

35. Upon conviction of violations alleged in this Indictment, AUDAY
MAKI shall forfeit to the United States: (a) any property constituting, or derived
from, any proceeds obtained, directly or indirectly, as a result of such violations,
pursuant to 18 US.C. § 981(a)(1)(C), together with Title 28 U.S.C. § 2461, and (b)
any property, real or personal, that constitutes or is derived, directly or indirectly,
from gross proceeds traceable to the commission of the offense, pursuant to 18
U.S.C. § 982(a)(7).

36. Money Judgment: The government shall also seek a forfeiture money
judgment from the defendant for a sum of money representing the value of the

property subject to forfeiture.

11
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.12 Page 12 of 21

37.

Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of the defendant:

a.)
b.)

c.)
d.)

e.)

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the Court;
has been substantially diminished in value; or

has been commingled with other property that cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated

by 18 U.S.C. § 982(b) and/or 28 U.S.C. § 2461, to seek to forfeit any other property

of the defendant, up to the value of the forfeitable property described above.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

12
Case 2:20-cr-20144-LVP-APP ECF No.1. filed 03/10/20

MATTHEW SCHNEIDER
UNITED STATES ATTORNEY

s/Regina McCullough
REGINA MCCULLOUGH
Chief, Health Care Fraud Unit
United States Attorney’s Office
Eastern District of Michigan

s/Malisa Dubal

MALISA DUBAL

Assistant Chief

Criminal Division, Fraud Section
U.S. Department of Justice

s/Howard Locker

HOWARD LOCKER

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

s/Claire Sobczak

CLAIRE SOBCZAK

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

Dated: March 10, 2020

13

PagelD.13 Page 13 of 21
a>
e
=
go)
o
=

Medicare

 

Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.14 Page 14 of 21

 

 

 
 
 

$16,549,171
$1,674,404

 

 

 

 

 
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.15 Page 15 of 21

nn

7CMS

CENTERS FOR MEDICARE & MEDICAID SERVICES
CENTER FOR PROGRAM INTEGRITY

National Benefit Integrity Medicare Drug Integrity Contractor (NBI MEDIC)

 

April 30, 2018
MEDIC 4908 City Drugs Pharmacy Inc. Invoice Review Summary

City Drugs Pharmacy Inc.
11190 Gratiot Avenue
Detroit, MI 48213

NCPDP: 2371881

NPI: 1386898070

 

Review (1) Purchases compared to PDE Records Only

Wholesalers with Supportive Invoices: Anda, Cardinal Health-Harvard Drug Group, Cardinal
Health-ParMed and McKesson

Date Range of Invoice Review: 1/1/2011 — 2/5/2018
Number of Drugs Reviewed: 55
Total number of drugs short by IDR: 21

Approximate Dollar Loss according to PDE Records: $443,344.53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Top 10 drug shortages by unit quantity: Top 10 drug shortages by dollar loss:

Drug Name Shortage (in units) Drug Name Approx Dollar Loss
ADVAIR DISKU AER 250/50 38,690.00 ADVAIR DISKU AER 250/50 $158,252.60
NEXIUM CAP40MG 12,266.00 NEXIUM CAP 40MG $80,471.19
ADVAIR DISKU AER 500/50 3,840.00] |TRUVADA _ TAB 200-300 $31,490.47
LIDODERM DIS 5% 3,540.00 LIDODERM _ DIS5% $26,543.89
MEGESTROL SUS 625MG/5M 3,000.00 ZYPREXA TAB I5MG $24,294.45
SPIRIVA CAP HANDIHLR 1,855.00| | |ADVAIR DISKU AER 500/50 $20,375.72
SEROQUEL TAB 50MG 1,480.00 PREZISTA TAB 800MG $19,025.36
ZYPREXA TAB I5MG 914.00 SPIRIVA CAP HANDIHLR $18,852.51
ZYPREXA  TABS5MG 840.00|  |MEGESTROL SUS 625MG/5M $11,793.52
TRUVADA _ TAB 200-300 750.00] [ZYPREXA TAB SMG $9,809.54

 

 

 

 

 

 

 

 

Qlarant: A - 28464 Marlboro Avenue * Easton, Maryland 21601-2732
877-7SAFERX © Fax 410-819-8698

 
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.16 Page 16 of 21

CC Mi Ss National Benefit Integrity Medicare Drug Integrity Contractor (NBI MEDIC)

CENTERS FOR MEDICARE & MEDICAID SERVICES
CENTER FOR PROGRAM INTEGRITY

   

Review (2) Approximate Dollar Loss to Medicare Part D and Medicaid

Wholesalers with Supportive Invoices: Anda, Cardinal Health-Harvard Drug Group, Cardinal Health-
ParMed and McKesson

Date Range of Invoice Review: 1/1/2011 — 2/5/2018 .
Number of Drugs Reviewed: 55
Total number of drugs short to Medicare: 53
Total number of drugs short to Medicaid: 35
Approximate Dollar Loss according to Medicare: $2,097,515.71
Approximate Dollar Loss according to Medicaid*: $1,598,038.72
Approximate Dollar Loss according to Medicare and Medicaid* Combined: $3,695,554.43

*The price per unit under Medicaid may differ from that of the price per unit under Medicare

Part D. However this review utilizes the price per unit calculated for the drugs of interest by the
Medicare Part D program to calculate an approximate dollar loss to Medicaid.

Top 10 drug shortages by approximate dollar loss to Medicare and Medicaid Combined:

 

 

 

 

 

 

 

 

 

 

 

 

Drug Name oo Approx Dollar Loss

AUGBETAMET OIN 0.05% $470,539.14
QVAR AER 80MCG $404,986.69
ADVAIR DISKU AER 250/50 $312,128.60
QVAR AER 40MCG $242,648.93
LYRICA CAP 75MG $234,808.72
SPIRIVA CAP HANDIHLR $212,459.12
ABILIFY TABSMG $174,927.31
LANTUS _ INJ 100/ML $152,177.48
SYMBICORT AER 160-4.5. $150,730.51
TRIUMEQ TAB $135,948.68

 

 

 

vo
Qlaran C & 4 28464 Marlboro Avenue © Easton, Maryland 21601-2732
877-7SAFERX © Fax 410-819-8698
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.17 Page 17 of 21

Select City Drugs Pharmacy Claims for Kenneth McWilliams

 

Beneficiary

Prescription

Date of
Service

Amount
Paid

 

Epzicom (Not Analyzed by Qlarant) and Prezista (Shortage Medication)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

McWilliams, Kenneth Epzicom Tablet 7/16/2014 | $1,145.82
McWilliams, Kenneth Prezista 800 mg Tablet 7/16/2014 | $1,210.10
McWilliams, Kenneth Prezista 800 mg Tablet 8/14/2014 | $1,210.10
McWilliams, Kenneth Epzicom Tablet 8/14/2014 | $1,145.82
McWilliams, Kenneth Epzicom Tablet 9/9/2014 | $1,145.82
McWilliams, Kenneth Prezista 800 mg Tablet 9/9/2014 | $1,210.10
McWilliams, Kenneth Prezista 800 mg Tablet 10/6/2014 | $1,210.10
McWilliams, Kenneth Epzicom Tablet 10/6/2014 | $1,145.82
McWilliams, Kenneth Prezista 800 mg Tablet 11/3/2014 | $1,210.10
McWilliams, Kenneth Epzicom Tablet 11/3/2014 | $1,145.82
McWilliams, Kenneth Prezista 800 mg Tablet 12/2/2014 | $1,210.10
McWilliams, Kenneth Epzicom Tablet 12/2/2014 | $1,145.82
McWilliams, Kenneth Prezista 800 mg Tablet 12/27/2014 | $1,210.10
McWilliams, Kenneth Epzicom Tablet 12/27/2014 | $1,145.82
McWilliams, Kenneth Epzicom Tablet 1/20/2015 | $1,145.82
McWilliams, Kenneth Prezista 800 mg Tablet 1/20/2015 | $1,305.72
McWilliams, Kenneth Prezista 800 mg Tablet 2/18/2015 | $1,305.72
McWilliams, Kenneth Epzicom Tablet 2/18/2015 | $1,224.89
McWilliams, Kenneth Epzicom Tablet 3/14/2015 | $1,224.89
McWilliams, Kenneth Prezista 800 mg Tablet 3/14/2015 | $1,305.72
McWilliams, Kenneth Epzicom Tablet 4/11/2015 | $1,224.89
McWilliams, Kenneth Prezista 800 mg Tablet 4/11/2015 | $1,305.72
McWilliams, Kenneth Prezista 800 mg Tablet 5/7/2015 | $1,305.72
McWilliams, Kenneth Epzicom Tablet 5/7/2015 | $1,224.89
McWilliams, Kenneth Prezista 800 mg Tablet 6/2/2015 | $1,305.72
McWilliams, Kenneth Epzicom Tablet 6/2/2015 | $1,224.89

TOTALS 76 Epzicom oF Prezista $31,596.03

rescriptions
Betamethasone (Qlarant Shortage Medication)

McWilliams, Kenneth | Betamethasone DP Aug 0.05% Oin | 5/10/2017 $96.68
McWilliams, Kenneth | Betamethasone DP Aug 0.05% Oin | 6/8/2017 $96.68

 

 

 
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.18 Page 18 of 21

 

McWilliams, Kenneth

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Betamethasone DP Aug 0.05% Oin | 7/11/2017 $96.68

McWilliams, Kenneth | Betamethasone DP Aug 0.05% Oin | 8/8/2017 $96.68
McWilliams, Kenneth | Betamethasone DP Aug 0.05% Oin | 9/7/2017 $96.68
McWilliams, Kenneth | Betamethasone DP Aug 0.05% Oin | 10/7/2017 $96.68
McWilliams, Kenneth | Betamethasone DP Aug 0.05% Oin | 11/7/2017 $96.68

McWilliams, Kenneth | Betamethasone DP Aug 0.05% Oin | 12/12/2017} $96.68 -
McWilliams, Kenneth | Betamethasone DP Aug 0.05% Oin | 1/11/2018 $96.58
TOTALS 9 Betamethasone Prescriptions $870.02
Fluocinonide (Not Analyzed by Qlarant)
McWilliams, Kenneth Fluocinonide 0.05% Cream 9/29/2015 | $104.20
McWilliams, Kenneth Fluocinonide 0.05% Cream 1/19/2016 | $104.20
McWilliams, Kenneth Fluocinonide 0.05% Cream 2/9/2016 $104.20
MeWilliams, Kenneth Fluocinonide 0.05% Cream 3/8/2016 $104.20
McWilliams, Kenneth Fluocinonide 0.05% Cream 4/5/2016 .| $104.20
McWilliams, Kenneth _ Fluocinonide 0.05% Cream 4/26/2016 | $104.20
McWilliams, Kenneth. Fluocinonide 0.05% Cream 5/17/2016 | $104.20
McWilliams, Kenneth Fluocinonide 0.05% Cream 6/21/2016 | $104.20
McWilliams, Kenneth Fluocinonide 0.05% Cream 7/19/2016 | $104.20
TOTALS 9 Fluocinonide Prescriptions $937.80
Controlled Substances Prescribed by Dr. Zongli Chang |
(Not Analyzed by Qlarant)

McWilliams, Kenneth Alprazolam 2 mg Tablet 9/29/2015 $4.25
McWilliams, Kenneth | Hydrocodon-Acetaminoph 7.5-325 | 9/29/2015 $16.64
McWilliams, Kenneth Promethazine-Codeine Syrup 9/29/2015 $11.01
TOTALS 3 Prescriptions _ $31.90

 

 

 

 

 
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.19 Page 19 of 21

Select City Drugs Pharmacy Claims for Patricia Mayers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. ae Date of Amount
Beneficiary Prescription Service Paid
Acyclovir (Not Analyzed by Qlarant)
Mayers, Patricia Acyclovir 400 mg Tablet 5/12/2016 $11.74
Mayers, Patricia Acyclovir 400 mg Tablet 6/16/2016 $11.26
Mayers, Patricia Acyclovir 400 mg Tablet 7/18/2016 $11.25
Mayers, Patricia Acyclovir 400 mg Tablet 8/15/2016 $11.25
Mayers, Patricia Acyclovir 400 mg Tablet 9/13/2016 $11.25
Mayers, Patricia Acyclovir 400 mg Tablet 10/10/2016 $10.23
Mayers, Patricia Acyclovir 400 mg Tablet 11/8/2016 $10.15
Mayers, Patricia Acyclovir 400 mg Tablet 12/7/2016 $10.15
Mayers, Patricia Acyclovir 400 mg Tablet 1/5/2017 $10.15
Mayers, Patricia Acyclovir 400 mg Tablet 2/2/2017 $10.15
Mayers, Patricia Acyclovir 400 mg Tablet 3/1/2017 $10.18
Mayers, Patricia Acyclovir 400 mg Tablet 3/27/2017 $10.18
Mayers, Patricia Acyclovir 400 mg Tablet 4/27/2017 $10.18
Mayers, Patricia Acyclovir 400 mg Tablet 7/26/2017 $12.76
Mayers, Patricia Acyclovir 400 mg Tablet 8/23/2017 $12.76
Mayers, Patricia Acyclovir 400 mg Tablet 9/25/2017 $12.76
Mayers, Patricia Acyclovir 400 mg Tablet 3/19/2018 $14.82
Mayers, Patricia Acyclovir 400 mg Tablet 4/26/2018 $7.90
Mayers, Patricia Acyclovir 400 mg Tablet 5/25/2018 $7.90
TOTALS 19 Acyclovir Prescriptions $207.02

 

 

 
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.20 Page 20 of 21

  

Selection of City Drugs Claims for Guilliume Harris
with Dates of Service After Harris’ Date of Death

 

 

 

 

 

 

 

 

 

 

 

 

GH. 1D i ficaid 1/27/2016 Glipizide Er 10 mg Tablet $9.18
GH. oases 1/27/2016 Metformin Hel 850 mg Tablet $3.21
G.H. ionsols 1/27/2016 | Metoprolol Succ Er 200 mg Tab | $28.22
GH. Basen 1/27/2016 Hydralazine 25 mg Tablet $5.71
G.H. ecard 5 1/27/2016 Spironolactone 50 mg Tablet $6.80
G.H. Pasoas 1/27/2016 Simvastatin 40 mg Tablet $1.90
G.H. sents 1/27/2016 Aspirin Ec 81 mg Tablet $1.25
GH. Oasone 1/27/2016 Levetiracetam 500 mg Tablet $12.01
GH. eases 1/27/2016 | Amlodipine Besylate 10 mg Tab $1.57
GH. Medicaid 1/27/2016 | Lisinopril-Hetz 20-12.5 mg Tab $1.96

 

12/15/2015

 

 

 

 

 

 
Case 2:20-cr-20144-LVP-APP ECF No.1 filed 03/10/20 PagelD.21 Test of 21, +4
Pa
Uni

 

United States District Court Criminal Case Cover Sheet | Case Number

Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

| Companion Case Number:

 
    

 

 

 

 

 

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll Yes No AUSA’s Initials:
Case Title: USA v. Auday Maki
County where offense occurred : Wayne County
Check One:  [X|Felony L]Misdemeanor LJPetty
V_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR §7.10 (d) [Complete Superseding section below].

 

 

Judge:

 

Superseding to Case No:

 

[|Corrects errors; no additional charges or defendants.
[_ Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

 

the above captioned case.
March 10, 2020 A
Date Howard Locker

Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 202-878-9409

Fax: 313-226-2621

E-Mail address: Howard.Locker@usdoj.gov
Attorney Bar #: NY- 5035514, CT- 433489

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
